         Case 1:19-cv-11453-JGK Document 38 Filed 04/15/21 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAULETTE ST. JEAN,                                          Case No.: 1:19-cv-11453-JGK

                 Plaintiff,                                           Civil Action

 v.                                                     DISCOVERY CONFIDENTIALITY
                                                                 ORDER
 CAMBRIDGE SECURITY SERVICES
 CORP. and MISHELBEN DOSHI, In Her
 Individual and Official Capacities,

                 Defendants.


        It appearing that discovery in the above-captioned action is likely to involve the disclosure of

confidential information, it is ORDERED as follows:

        1.      This Stipulation governs the handling of all information contained in documents,

electronically stored information, deposition testimony, deposition exhibits, answers to

interrogatories, requests for admission, trial testimony, medical records, and other written,

recorded, or graphic matter (“Discovery Materials”) designated as Confidential pursuant to this

Stipulation.

        2.      Any party to this litigation and any third party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) that contains private or confidential

personal information, including but not limited to medical and/or financial information, or (c) that

contains information received in confidence from third parties, or (d) which the producing party

otherwise believes in good faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal

Rules of Civil Procedure. Any party to this litigation or any third party covered by this Order, who


                                                   1
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 2 of 11




produces or discloses any Confidential material, including without limitation any information,

document, thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with

the foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL — SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

        3.      Any party to this litigation and any third party shall have the right to designate as

“Attorneys’ Eyes Only” and subject to this Order any information, document, thing, or portion of any

document or thing that contains highly sensitive business or personal information, the disclosure of

which is highly likely to cause significant harm to an individual or to the business or competitive

position of the designating party. Any party to this litigation or any third party who is covered by this

Order, who produces or discloses any Attorneys’ Eyes Only material, including, without limitation,

any information, document, thing, interrogatory answer, admission, pleading, or testimony, shall

mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES ONLY” or

“ATTORNEYS’ EYES ONLY — SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER”

(hereinafter “Attorneys’ Eyes Only”).

        4.      All Confidential material shall be used by the receiving party solely for purposes of

the prosecution or defense of this action, shall not be used by the receiving party for any business,

commercial, competitive, personal, or other purpose, and shall not be disclosed by the receiving party

to anyone other than those set forth in Paragraph 4, unless and until the restrictions herein are removed

either by written agreement of counsel for the parties, or by Order of the Court. It is, however,

understood that counsel for a party may give advice and opinions to his or her client solely relating to

the above-captioned action based on his or her evaluation of Attorneys’ Eyes Only material, provided

that such advice and opinions shall not reveal the content of such Attorneys’ Eyes Only material

except by prior written agreement of counsel for the parties, or by Order of the Court.



                                                   2
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 3 of 11




       5.      Confidential material and the contents of Confidential material may be disclosed only

to the following individuals under the following conditions:

               a.      Outside counsel (herein defined as any attorney at the parties’ outside law

               firms) and relevant in-house counsel for the parties;

               b.      Outside experts or consultants retained by outside counsel for purposes of this

               action, provided they have signed a non-disclosure agreement in the form attached

               hereto as Exhibit A;

               c.      Secretarial, paralegal, clerical, duplicating, and data processing personnel of

               the foregoing;

               d.      The Court and court personnel;

               e.      Any deponent or trial witness may be shown or examined on any information,

               document or thing designated Confidential during his or her deposition or during his

               or her trial testimony or during any preparation for deposition or preparation for trial;

               f.      Jury member;

               g       Vendors retained by or for the parties to assist in preparing for pretrial

               discovery, trial, and/or hearings including, but not limited to, court reporters, litigation

               support personnel, jury consultants, individuals to prepare demonstrative and

               audiovisual aids for use in the courtroom or in depositions or mock jury sessions, as

               well as their staff, stenographic, and clerical employees whose duties and

               responsibilities require access to such materials; and

               h.      The parties. In the case of parties that are corporations or other business

               entities, “party” shall mean any members of the Litigation Control Group, all in-house

               counsel and their paralegals and administrative assistants, relevant human resources



                                                   3
          Case 1:19-cv-11453-JGK Document 38
                                          37 Filed 04/15/21
                                                   04/13/21 Page 4 of 11




                executives and labor relations executives and their administrative assistants, the

                relevant insurance carrier and its designed claim representatives, and anyone else at

                the insurance carrier who needs to know information necessary to evaluate the

                litigation, any outside auditors of Defendants, Plaintiff’s former supervisors and

                managers (whether current or former employees), and executives, directors, officers,

                and employees who are required to participate in decisions with reference to this

                lawsuit.

        6.      Confidential material shall be used by individuals permitted access to it under

Paragraph 4. Confidential material, copies thereof, and the information contained therein, shall not

be disclosed in any manner to any other individual, until and unless (a) outside counsel for the party

asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such disclosure.

        7.      With respect to any depositions that involve a disclosure of Confidential material of a

party to this action, such party shall have until thirty (30) days after receipt of the deposition transcript

within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph 4

above during these thirty (30) days, and no individual attending such a deposition shall disclose the

contents of the deposition to any individual other than those described in Paragraph 4 above during

said thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

as Confidential, each party shall immediately cause each copy of the transcript in its custody or control

to be appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 3 and

4.

        8.      Material produced and marked as Attorneys’ Eyes Only may be disclosed only to



                                                     4
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 5 of 11




outside counsel for the receiving party and to such other persons as counsel for the producing party

agrees in advance or as ordered by the Court.

       9.      If counsel for a party receiving documents or information designated as Confidential

or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such items, the

following procedure shall apply:

               a.      Counsel for the objecting party shall serve on the designating party or third

               party a written objection to such designation, which shall describe with particularity

               the documents or information in question and shall state the grounds for objection.

               Counsel for the designating party or third party shall respond in writing to such

               objection within 14 days, and shall state with particularity the grounds for asserting

               that the document or information is Confidential or Attorneys’ Eyes Only. If no timely

               written response is made to the objection, the challenged designation will be deemed

               to be void. If the designating party or nonparty makes a timely response to such

               objection asserting the propriety of the designation, counsel shall then confer in good

               faith in an effort to resolve the dispute.

               b.      If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a

               document or item of information cannot be resolved by agreement, the proponent of

               the designation being challenged shall present the dispute to the Court initially by

               telephone or letter, in accordance with Local Civil Rule 37.2, before filing a formal

               motion for an order regarding the challenged designation.          The document or

               information that is the subject of the filing shall be treated as originally designated

               pending resolution of the dispute.

       10.     If the need arises during trial or at any Hearing before the Court for any party to



                                                    5
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 6 of 11




disclose Attorneys’ Eyes Only information, it may do so only after giving notice to the producing

party and as directed by the Court.

       11.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document, or thing was so designated at the time of disclosure, shall not be

deemed a waiver in whole or in part of a party's claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice

shall constitute a designation of the information, document, or thing as Confidential under this

Discovery Confidentiality Order.

       12.     When the inadvertent or mistaken disclosure of any information, document, or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party's treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document, or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party's claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.

       13.     Nothing contained in this order shall affect the right, if any, of a Producing Person

to make any other type of objection, claim, or other response to discovery requests, including,



                                                 6
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 7 of 11




without limitation, interrogatories, requests for admission, requests for production of documents,

or questions at deposition. In producing Discovery Materials protected by this Stipulation, a

Producing Person does not concede the relevance or materiality to this action of the documents

and information provided. Nor shall this Stipulation be construed as a waiver of any attorney-

client privilege, any work-product doctrine, or any other applicable privilege or doctrine.

Inadvertent production of any such protected document shall not constitute a waiver of any

privilege or any other ground for objection to discovery with respect to such document or any other

document, or with respect to the subject matter thereof, or with respect to the information contained

therein, nor shall such inadvertent production waive any right to object to the use of any such

document or the information contained therein during any subsequent proceeding.                 Upon

notification that such disclosure was inadvertent, the document(s) and any copies thereof shall be

returned to the Producing Person immediately.

       14.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Discovery

Confidentiality Order.

       15.     This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the Court

for modification or for relief from any of its terms.

       16.     This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the written



                                                  7
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 8 of 11




stipulation of the parties filed with the Court.

        17.    Upon final conclusion of this litigation, each party or other individual subject to the

terms hereof shall be under an obligation to assemble and to return to the originating source if

requested, all originals and unmarked copies of documents and things containing Confidential

material and to destroy, should such source so request, all copies of Confidential material that

contain and/or constitute attorney work product as well as excerpts, summaries and digests

revealing Confidential material; provided, however, that counsel may retain complete copies of all

transcripts and pleadings including any exhibits attached thereto for archival purposes, subject to

the provisions of this Discovery Confidentiality Order. To the extent a party requests the return

of Confidential material from the Court after the final conclusion of the litigation, including the

exhaustion of all appeals therefrom and all related proceedings, the party shall file a motion seeking

such relief.

               a.      Counsel may retain their work product, such as pleadings, notes,

               correspondence, and memoranda, that contains or refers to “Confidential”

               information, provided that all such “Confidential” information shall remain subject

               to this Stipulated Protective Order and shall not be disclosed to any person except

               as permitted by this Stipulation and Order.

               b.      Notwithstanding the foregoing, the Receiving Party may retain such copies

               of the “Confidential” information (including “Confidential” information stored on

               electronic, magnetic, or similar media) in accordance with policies and procedures

               implemented in order to comply with legal and regulatory requirements and other

               legal and compliance purposes.




                                                   8
         Case 1:19-cv-11453-JGK Document 38
                                         37 Filed 04/15/21
                                                  04/13/21 Page 9 of 11




        18.     The provisions of this Stipulation shall, absent written permission of the Producing

Person or order of the Court, continue to be binding after the conclusion of this action. This Court

expressly retains jurisdiction over this action for enforcement of the provisions of this Order

following the final resolution of this civil action.

        19.     The limitations contained in this Stipulation shall not affect the parties’ right in the

future to seek confidential treatment for Discovery Materials that do not fall within the scope of

paragraph 3 of this Stipulation.


        The undersigned consent to the form and entry of the foregoing Order

By:     _/s/ Yusha D. Hiraman_____                      _/s/ Harris S. Freier___
        Gregory Calliste, Jr., Esq.                     Harris S. Freier, Esq.
        Yusha Hiraman, Esq.                             Genova Burns LLC
        Phillips & Associates,                          494 Broad Street
        Attorneys at Law, PLLC                          Newark, NJ 07102
        45 Broadway, Suite 430                          Phone: 973-533-0777
        New York, New York 10006                        Fax: 973-533-1112
        Phone: 212-248-7431                             Attorneys for Defendants
        Fax: 212-901-2107
        Attorneys for Plaintiff

        Dated: April 13, 2021                                   Dated: April 13, 2021
The Court reserves the right to amend this Order at any time.
IT IS SO ORDERED.


                                                              /s/ John G. Koeltl
                                                        ___________________________________
        April 14, 2021
Date : __________                                              John G. Koeltl
                                                                   U.S.D.J.




                                                   9
          Case 1:19-cv-11453-JGK Document 38
                                          37 Filed 04/15/21
                                                   04/13/21 Page 10 of 11




                                          EXHIBIT A



  PAULETTE ST. JEAN,                                          Case No.: 1:19-cv-11453-JGK



                 Plaintiff,                                            Civil Action



  v.                                                       AGREEMENT TO BE BOUND BY
                                                       DISCOVERY CONFIDENTIALITY ORDER


  CAMBRIDGE SECURITY SERVICES CORP.
  and MISHELBEN DOSHI, In Her Individual and
  Official Capacities,



                 Defendants.




I, _______________________, being duly sworn, state that:



   1. I have carefully read and understand the provisions of the Discovery Confidentiality Order

in this case signed by the Court, and I will comply with all provisions of the Discovery

Confidentiality Order.

   2. I will hold in confidence and not disclose to anyone not qualified under the Discovery

Confidentiality Order any Confidential Material or any words, summaries, abstracts or

indices of Confidential Information disclosed to me.

   3. I will limit the use of Confidential Material disclosed to me solely for the purpose of this

action.

   4. No later than the final conclusion of the case, I will return all Confidential Material

                                                10
        Case 1:19-cv-11453-JGK Document 38
                                        37 Filed 04/15/21
                                                 04/13/21 Page 11 of 11




and summaries, abstracts and indices thereof which come into my possession, and documents or

things which I have prepared relating thereto, to counsel for the party for whom I was employed

or retained.

I declare under penalty of perjury that the foregoing is true and correct.



Dated: _______________________                    _______________________________
                                                              NAME




                                                 11
